DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 23 been renumbered 22.
Misnumbered claim 24 been renumbered 23.
Misnumbered claim 25 been renumbered 24.
Misnumbered claim 26 been renumbered 25.
Misnumbered claim 27 been renumbered 26.
Misnumbered claim 28 been renumbered 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 2, 8, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0115160 A1 to Hill. 
Regarding claim 2, Hill discloses a composite hexagonal ferrite material comprising:
a base y-phase hexagonal ferrite composition having a formula
MI2MII2Fe12O22 where MI is Sr and MII is Co (para [0009]), providing a formula  
 Sr2Co2Fe12O22, which is instantly claimed formula 
Sr2-2xNa2xZrxCo2-xFe12O22 wherein 0 ≤ x < 1  when x=0; and
further comprises a doped-in z-phase hexagonal ferrite composition to form the composite hexagonal ferrite material (para [0009]) wherein the doped-in z-phase hexagonal ferrite composition has a formula 
MI3MII2Fe24O41 where MI is Sr and MII is Co (para [0009]).
This provides the formula Sr3Co2Fe24O41, which is instantly claimed formula 
Sr3-x’-y’Bax’Nay’Co2-y’Iny’Fe24O41, wherein 0 ≤ x’ <3 and 0 ≤ y’ < 1 when x’=y’=0. 

Regarding claim 8, Hill discloses an antenna formed from the composite hexagonal ferrite material of claim 2 (para [0020]).

Regarding claim 9, Hill discloses a composite hexagonal ferrite material comprising:
a base y-phase hexagonal ferrite composition (para [0009]), the y-phase hexagonal ferrite composition having a formula
MI2MII2Fe12O22 where MI is Sr and MII is Co (para [0009]), providing a formula  
Sr2Co2Fe12O22, which is instantly claimed formula 
Sr2-x’Nax’Inx’Co2-x’Fe12O22 wherein 0 ≤ x’ < 1  when x’=0; and 
a doped-in z-phase hexagonal ferrite composition to form the composite hexagonal ferrite material having a formula 
MI3MII2Fe24O41 where MI is Sr and MII is Co (para [0009]).
This provides the formula Sr3Co2Fe24O41, which is instantly claimed formula 
Sr3-x-2yBaxNa2yCo2-yZryFe24O41, wherein 0 ≤ x’ <3 and 0 ≤ y’ < 1 when x’=y’=0. 

Regarding claim 15, Hill discloses an antenna formed from the composite hexagonal ferrite material of claim 9 (para [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 3, 10, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hill.
Regarding claim 3, Hill discloses the composite hexagonal ferrite material of claim 2, wherein 0 < x < 1, because in an alternate embodiment Hill discloses a base y-phase hexagonal ferrite composition having a formula
MI2MII2Fe12O22 where MI is Sr, MII is selected from Co and Zr (para [0009]) and the formula may further contain small amounts of Na (para [0010]).  This provides a formula Sr2(Co,Zr)2Fe12O22 doped with a small amount of Na, which overlaps and encompasses instantly claimed formula 
Sr2-2xNa2xZrxCo2-xFe12O22 wherein 0 < x < 1.
It would be obvious to one of ordinary skill in the art to control the amount of each element to provide fine grain hexagonal ferrite materials with the desired magnetic properties (para [0010]) for use in radio frequency electronics (para [0003]).

Regarding claim 10, Hill discloses the composite hexagonal ferrite material of claim 9 wherein 0 < x < 3, and 0 < y < 1, in an alternate embodiment wherein MI is Sr and Ba and MII is Co and Zr (para [0009]).
It would be obvious to one of ordinary skill in the art to control the amount of each element to provide fine grain hexagonal ferrite materials with the desired magnetic properties (para [0010]) for use in radio frequency electronics (para [0003]).

Regarding claim 23, Hill discloses the composite hexagonal ferrite material of claim 2 wherein 0 < x’ < 3, in an alternate embodiment wherein MI is Sr and Ba (para [0009]).
It would be obvious to one of ordinary skill in the art to control the amount of each element to provide fine grain hexagonal ferrite materials with the desired magnetic properties (para [0010]) for use in radio frequency electronics (para [0003]).

Regarding claim 25, Hill discloses the composite hexagonal ferrite material of claim 9 wherein 0 < y < 1, in an alternate embodiment wherein the formula may further contain small amounts of Na (para [0010]).  
It would be obvious to one of ordinary skill in the art to control the amount of each element to provide fine grain hexagonal ferrite materials with the desired magnetic properties (para [0010]) for use in radio frequency electronics (para [0003]).

Response to Arguments
No claims were indicated as allowable in the Office Action mailed 3/7/22.

Applicant's arguments filed 6/29/22, regarding Hill, have been fully considered but they are not persuasive. Applicant argues that the subject matter of canceled claim 6 has been added to claim 2 and therefore claim 2 should now allowable.  However, newly amended claim 2 recites “wherein the doped-in z-phase hexagonal ferrite composition has a formula Sr3-x’-2y’Bax’Na2y’Co2-y’Iny’Fe24O41, where 0 ≤ x’ < 3 and 0 ≤ y’ < 1”.  When x’=y’=0, the formula is Sr3Co2Fe24O41, which is Hill formula MI3MII2Fe24O41 where MI is Sr and MII is Co (para [0009]), particularly Sr3Co2Fe24O41.
Applicant also argues that the subject matter of canceled claim 13 has been added to claim 9 and therefore claim 9 should now be allowable. However, newly amended claim 9 recites “the base y-phase hexagonal ferrite composition having a formula Sr2-x'Na2x’Inx’Co2-x’Fe12O22 wherein 0 ≤ x ‘< 1”.   When x’=0, the formula is Sr2Co2Fe12O22 , which is Hill formula MI2MII2Fe12O22 where MI is Sr and MII is Co (para [0009]), particularlySr2Co2Fe12O22. 
Therefore, the 102 rejection of claims 2, 8, 9 and 15 as anticipated by Hill stands. 
The 102 rejection of claims 4 and 11 as anticipated by Hill is moot because the claims have been canceled.  
Claims 3 and 10 are dependent from claims 2 and 9.  
Therefore, the 103 rejection of claims 3 and 10 as obvious over Hill stands. 
The 103 rejection of claims 5 and 12 as obvious over Hill is moot because the claims have been canceled. 

Applicant’s arguments, see page 5, filed 6/29/22, with respect to the obviousness double patenting rejections have been fully considered and are persuasive.  Proper terminal disclaimers were filed on 6/29/22.
Therefore, the obviousness double patenting rejection of claims 2-21 as unpatentable over the claims of 450 has been withdrawn. 
The obviousness double patenting rejection of claims 4-6 and 11-13 as unpatentable over the claims of 450 is moot because the claims have been canceled. 
The obviousness double patenting rejection of claims 16-21 as unpatentable over the claims of 034 has also been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 6/29/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10995034 and US 10604450 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 7, 14, 16-22, 24, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Hill, teaches a similar hexagonal ferrite material but does not teach or suggest the inclusion of In or Sc in the ferrite. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734